Citation Nr: 1409418	
Decision Date: 03/06/14    Archive Date: 03/18/14

DOCKET NO.  08-05 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 17, 2008, and to a rating in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel

INTRODUCTION

The Veteran had active duty service from November 1974 to October 1977 and from January 1978 to February 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which granted service connection for bilateral hearing loss. 
 
By rating decision in December 2010, the RO increased the rating for bilateral hearing loss to 10 percent, effective October 17, 2008.  

In November 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  The record was held open for 60 days to allow the Veteran to submit additional evidence, but no such evidence was submitted.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files.  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is claiming that the severity of his bilateral hearing loss warrants a higher evaluation.  He was most recently afforded a VA audiological examination in October 2008, which was over five years ago.  At the November 2013 Board hearing, the Veteran reported that he could not understand what his wife and others were saying at times and that people thought that he was ignoring them.  As the Veteran's hearing loss may have worsened since his last examination, the Board finds that a new VA examination is warranted to determine the current severity of the disability. 

At the Board hearing, the Veteran testified that he underwent an audiological evaluation in 2003 at a Fresno VA medical facility, which he alleges would show that he met the criteria for a compensable rating for his bilateral hearing loss.  Presently, the record does not include any such test.  In light of the need to remand, the RO should attempt to obtain any VA audiological evaluations from 2003.  

Moreover, the Veteran testified that he received treatment through VA for his bilateral hearing loss.  He further indicated that he would soon be undergoing further evaluation for his hearing loss.  The most recent treatment records associated with the claims file are from December 2009.  A review of the Virtual VA claims processing system shows that more recent VA treatment records dated from February 2012 to March 2013 were associated with the record.  However, these records appear to only pertain to mental health treatment.  Therefore, while on remand, VA treatment records dated from December 2009 to the present should be obtained for consideration in the Veteran's appeal.  Although unclear, it appears that at the Board hearing, the also Veteran indicated that he may have received some private treatment for his hearing loss.  Thus, the RO should take appropriate steps, including contacting the Veteran and obtaining any necessary authorizations, so that any relevant private treatment records could be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records pertaining to hearing loss dated since December 2009, as well as any 2003 audiological evaluations from the VA Central California Health Care System.  Additionally, contact the Veteran and obtain any necessary authorizations so that any relevant private treatment records could be obtained.  A copy of any records obtained, to include a negative reply, should be included in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

2.  Thereafter, the Veteran should be afforded a VA audiological examination to determine the current nature and severity of his bilateral hearing loss.  The claims file should be reviewed by the examiner in conjunction with the appeal.  All appropriate testing should be accomplished and the results reported. 

3.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


